Exhibit 10.1

July 8, 2006

Edward Mueller

 

  Re: Separation Agreement

Dear Ed:

This letter (the “Agreement”) summarizes the terms of your separation from
employment at Williams-Sonoma, Inc. (“WSI”).

 

1. You agree that you will retire from your employment effective July 14, 2006,
and your employment with WSI will terminate on that date (the “Termination
Date”). You also agree that you will not seek or accept a nomination to the
Board of Directors (the “Board”) following the expiration of your current term
on the Board. In exchange for the promises given by you to WSI as described in
this Agreement, you will receive a lump sum payment in the gross amount of
$1,965,625.00, less applicable withholdings. This payment will be made to you
within ten (10) business days after the Termination Date, or on the effective
date of this Agreement, whichever is later. Upon your separation, you will be
eligible to continue medical coverage pursuant to COBRA. In addition, you will
be entitled to continuing administrative and clerical support, including the use
of your WSI e-mail account through February 3, 2008.

 

2.

From and after the Termination Date, you will not be entitled to any further
payments or benefits of any kind, other than as stated in this Agreement.
Notwithstanding anything to the contrary in this Agreement, in the event of a
breach by you of any of the terms or conditions in this Agreement, or of a
breach or violation of any of the terms or conditions of the agreement referred
to in paragraph 4 below, or of paragraph 5 below, all payments due under this
Agreement will immediately cease, and WSI will have no further obligation to you
under this Agreement. Except as provided by law, you shall also be responsible
to WSI for all costs, attorneys’ fees, and any and all damages incurred by WSI
in: (a) enforcing your obligations under this Agreement, including the bringing
of any action to recover the consideration, to the extent that WSI prevails
therein, and (b) defending against a claim or suit brought or

 

- 7 -



--------------------------------------------------------------------------------

pursued by you in violation of the terms of this Agreement, to the extent that
WSI prevails therein.

 

3. You acknowledge that on the Termination Date you will be paid $56,250.00
(reflecting pay from June 26, 2006 through July 14, 2006), less applicable
withholdings, which represents your final pay. You also acknowledge that on the
Termination Date you will be paid $116,250.00, less applicable withholdings,
which represents accrued but unused vacation time and floating holidays. You
agree that prior to the execution of this Agreement, you were not entitled to
receive any further monetary payments from WSI, and that the only payments or
benefits that you are entitled to receive from WSI in the future are those
specified in this Agreement. This will also confirm that you have not suffered
any on-the-job injury for which you have not already filed a claim.

 

4. WSI agrees that the vesting of the 400,000 aggregate unvested shares
underlying option number 4112 that were due to vest on January 13, 2007 and
January 13, 2008 shall accelerate so that such shares shall become fully vested
and immediately exercisable as of the Termination Date. In addition, for the
sake of clarity, you and WSI agree that your stock options numbered 5191 and
5686 will continue to vest so long as you remain a member of the Board, pursuant
to the vesting schedules set forth in the applicable Notice of Grants and that
all of your stock options will remain exercisable, to the extent vested, so long
as you remain a member of the Board and for such subsequent period as is
specified in the option agreements relating to such awards.

 

5. For twelve months following the expiration of your current term on the Board,
you agree to continue to be bound by WSI’s Corporate Code of Conduct, a copy of
which is attached. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of WSI’s Corporate Code of Conduct, the
terms of this Agreement shall control.

 

6.

At no time after the Termination Date will you disclose any Confidential
Information gained during or as a result of your employment by WSI. Confidential
Information means any information that is, or should reasonably be understood to
be, confidential or proprietary to WSI. Confidential Information includes but is
not limited to all information, whether in written, oral, electronic, magnetic,
photographic or any other form, that relates to WSI’s: past, present and future
businesses, products, product specifications, designs, drawings, concepts,
samples, intellectual property, inventions, know-how, sources, costs, pricing,
technologies, customers, vendors, other business relationships, business ideas
and methods, distribution methods, inventories, manufacturing processes,
computer programs and systems, employees, employee salary information, hiring
practices, operations, marketing strategies and other technical, business and
financial information. Confidential Information also includes the identity,
capabilities and capacity of vendors and of former vendors or others that were
considered but rejected. Notwithstanding the foregoing, Confidential Information
shall not include information that: (i) has entered the public domain without
your breach of any obligation owed to WSI; (ii) is “generally known” as

 

- 8 -



--------------------------------------------------------------------------------

contained in California Civil Code Section 3426; or (iii) is rightfully received
by the you from a third party without confidentiality restrictions.

 

7. You agree to refrain from any disparaging or negative statements or comments
about WSI and its employees, officers, and directors, including, without
limitation, the business, products, intellectual property, financial standing,
or employment/compensation/benefit practices of WSI, and WSI agrees to refrain
from any disparaging or negative statements or comments about you; provided,
however, that the foregoing shall not be construed to prevent either party from
testifying truthfully before any court, tribunal or other legal proceeding. You
understand that WSI’s non-disparagement obligations under this section extend
only to WSI’s Board of Directors and officers that report directly to the CEO
and only for so long as each individual is an employee or director of WSI.

 

8. You agree, upon one or more requests from WSI, to deliver to it all documents
and materials, of whatever nature, relating to WSI, its products and/or its
services, including reports, files, memoranda, records, software, credit cards,
door and file keys, computers, computer access codes, disks and instructional
manuals and other physical or personal property which you received, prepared or
helped prepare in connection with your employment with WSI. You further agree
that you will not keep any copies or excerpts of any of the above items, other
than personal items of continuing utility to you.

 

9. Except for claims arising out of the promises contained in this Agreement,
any and all Claims (as defined below), which you may have against WSI (as
defined below) and which WSI may have against you arising out of your employment
with WSI or the termination of that employment, are fully and completely
settled, and all liability or potential liability arising out of any such Claim
is hereby released. “Claims,” as used in this Agreement, shall include but not
be limited to those based upon or arising out of any alleged violation of your
civil rights, wrongful discharge, breach of contract, tort, common law,
statutory and constitutional claims, or any state, local or federal statute
(including, but not limited to, the California Fair Employment and Housing Act;
the Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964,
as amended; the Fair Labor Standards Act; the Age Discrimination in Employment
Act of 1967; the Older Workers Benefit Protection Act; the Employee Retirement
Income Security Act; the Sarbanes-Oxley Act of 2002; the Family and Medical
Leave Act; the California Family Rights Act; the California Labor Code, except
as prohibited by law) and any other law prohibiting race, sex, sexual
orientation, age, national origin, religion, disability, or discrimination or
harassment. “WSI,” as used in this Agreement, shall include, in addition to
Williams-Sonoma, Inc., any predecessor, successor, parent, subsidiary or
affiliate of Williams-Sonoma, Inc. or any officer, director, employee,
shareholder or affiliate of it, including any attorneys, advisors, or authorized
agents thereof. WSI has no present claims against you and has no present
intention to bring any claims against you.

 

10.

Each party acknowledges that it is its intention to fully and finally resolve
and release the other party for any and all Claims, known or unknown, which may
exist against

 

- 9 -



--------------------------------------------------------------------------------

the other party and recognizes that it may later discover facts in addition to
or different from those which it now knows or believes to be true; provided,
however, that WSI does not release you from any unknown Claims relating to any
intentional misconduct constituting fraud, misappropriation of trade secrets,
embezzlement or other intentionally unlawful conduct. In furtherance of this
intention, and to finally resolve all matters between yourself and WSI, you
agree to waive and relinquish any and all rights and benefits afforded by
Section 1542 of the Civil Code of the State of California which provides as
follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

11. In addition to the release set forth above, you voluntarily and knowingly
waive all rights or claims arising under the Federal Age Discrimination in
Employment Act (the “ADEA”). This waiver is given only in exchange for
consideration in addition to anything of value to which you are entitled. This
waiver does not waive rights or claims that may arise under the ADEA after the
date of execution of this Agreement. You acknowledge that (a) this paragraph is
written in a manner calculated to be understood by you, (b) by reviewing this
paragraph you have been advised in writing to consult with an attorney before
executing this Agreement, (c) you are being given a period of twenty-one days
within which to consider this paragraph, and (d) to the extent you execute this
Agreement, including this paragraph, before the expiration of the twenty-one day
period, you do so knowingly and voluntarily. You will have the right to cancel
and revoke this Agreement during a period of seven days following your execution
of it. In order to cancel and revoke this Agreement, you must deliver to WSI,
prior to the expiration of the seven-day period, a written notice of
cancellation and revocation. Notwithstanding anything to the contrary in this
Agreement, any rights to indemnification for third party claims to which you are
entitled in your capacity as an officer or director of WSI shall be unaffected
by this Agreement.

 

12. You understand and agree that to the fullest extent permitted by law, you
are precluded from filing or pursuing any legal claim of any kind against WSI at
any time in the future, in any federal, state or municipal court, administrative
agency or other tribunal, arising out of any of the claims that you have waived
by virtue of executing this Agreement. You agree not to file or pursue any such
legal claims.

 

13. You agree that you will not, for a period of twelve months following the
expiration of your current term on the Board, directly or indirectly recruit,
solicit or induce, or attempt to induce, any employee, consultant or vendor of
WSI to terminate employment or any other relationship with WSI. You agree that
you will not at any time use Confidential Information to recruit, solicit,
retain or hire any of WSI’s employees, consultants or vendors.

 

- 10 -



--------------------------------------------------------------------------------

14. You agree to cooperate with WSI in connection with any currently pending or
future litigation, including, without limitation, by making yourself reasonably
available to testify in any action as reasonably requested by WSI.

 

15. With respect to any curable breach of this Agreement, either party may cure
such breach within 30 days following receipt of notice from the other party
specifying the grounds for such purported breach. Notwithstanding the foregoing,
you acknowledge that money damages are an inadequate remedy for any breach by
you of any of the provisions of paragraphs 5, 6, 7, 8 or 13 of this Agreement,
and therefore WSI shall be entitled to injunctive relief for any such breach,
including during the 30-day cure period.

 

16. The provisions of this Agreement are severable. If any provision is held to
be invalid or unenforceable, it will not affect the validity or the
enforceability of any other provision.

 

17. You acknowledge you have received, or had the opportunity to receive,
independent legal advice from legal counsel of your choice with respect to the
advisability of making the settlement provided for in this Agreement and with
respect to the advisability of executing this Agreement. You further represent
and acknowledge that you have carefully read and understand the scope and effect
of the provisions of this Agreement, and that you have not relied upon any
representations or statements made by WSI that are not specifically set forth in
this Agreement.

 

18. You understand and acknowledge that this Agreement constitutes a compromise
and settlement of any and all actual or potential disputed claims. No action
taken by WSI, either previously or in connection with this Agreement, shall be
deemed or construed to be: (a) an admission of the truth or falsity of any
potential claims; or (b) an acknowledgment or admission by WSI of any fault or
liability whatsoever to you or to any third party.

 

19. You and WSI shall each bear their own costs, attorneys’ fees, and other fees
incurred in connection with the preparation of this Agreement.

 

20. This Agreement is governed by California law without regard to conflict of
law principles.

 

21. Any controversy, dispute, or claim between the parties to this Agreement,
including any claim arising out of, in connection with, or in relation to the
formation, interpretation, performance or breach of this Agreement shall be
referred to mediation, with a mediator, jointly selected by the parties, and
with the cost of such mediation evenly split between the parties. Should the
mediator thereafter declare that the mediation has failed despite the good faith
efforts of the parties, all remaining controversies, disputes or claims shall be
settled exclusively by arbitration, before a single arbitrator, in the County of
San Francisco, in accordance with the Commercial Rules of Judicial Arbitration
and Mediation Services.

 

- 11 -



--------------------------------------------------------------------------------

22. This Agreement will be effective eight days after its execution by both you
and WSI, assuming it has not been revoked pursuant to paragraph 11.

This Agreement fully sets forth the terms of your separation of employment from
WSI and supersedes any prior discussions or agreements whether verbal or written
with regard to that subject. Please indicate your agreement to such terms by
signing the extra copy of it and returning it to me.

 

 

Sincerely,

/s/ W. Howard Lester

W. Howard Lester

Chairman, Board of Directors

Williams-Sonoma, Inc.

 

 

ACCEPTED AND AGREED TO:

 

/s/ Edward Mueller

Edward Mueller

7/9/06

Date

 

- 12 -